—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was terminated from his employment because he failed to call his employer during an unanticipated four-day absence from work. The Board disqualified claimant from receiving unemployment insurance benefits on the basis that he was terminated for misconduct. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence.
Claimant testified that family matters required him to be out of town and to miss four days of work. He acknowledged that he was familiar with the employer’s policy requiring employees to call in to report absences and that, although he did request someone to make the call for him, the information was never relayed to the employer. Under the circumstances presented, claimant has not demonstrated a reasonable excuse for his failure to comply with the rule requiring employees to report absences to the employer. Therefore, substantial evidence supports the Board’s finding of misconduct (see, Matter of Caravan [Hartnett], 179 AD2d 972).
Mikoll, J. P., Mercure, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.